 Case 5:21-mc-00046-MLH Document 3 Filed 07/23/21 Page 1 of 1 PageID #: 26




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

IN RE SUBPOENA SERVED ON:           *                   21-MC-46
                                    *
                                    *
BRANDON BROWN,                      *               MAGISTRATE JUDGE HORNSBY
Assistant United States Attorney    *
                                    *
* * * * * * * * * * * * * * * * * * *

                                            ORDER

       Private parties in a civil action, to which the United States is not a party, served two

subpoenas on Assistant United States Attorney Brandon Brown. The United States removed the

subpoenas pursuant to the federal officer statute, 28 U.S.C. § 1442(a) and filed a Motion to Quash

the subpoenas based on the Touhy doctrine and related federal regulations. The court, by email,

advised the two attorneys who issued the subpoenas that any opposition to the motion was due by

noon on July 23, 2021. Both attorneys have advised the court that they will not file opposition,

and the deadline has passed with no opposition filed.

       After considering the motion and related law, see State of La. v. Sparks, 978 F.2d 226 (5th

Cir. 1992), IT IS ORDERED that the Motion to Quash is GRANTED, and the following subpoenas

served upon AUSA Brandon Brown are quashed: “Subpoena for Witness” issued on June 30, 2021

and “Subpoena for Witness and Subpoena Duces Tecum” issued on July 12, 2021 by the First

Judicial District Court, in and for Caddo Parish, Louisiana in the matter styled, “City Life Live,

LLC and Marcia Meredith v. Post Office Employees Federal Credit Union,” No. 582513-C.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 23rd day of July, 2021.
